     Case 3:20-cv-05440-MCR-HTC Document 10 Filed 08/28/20 Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


DARIUS DARNELL JONES,

            Plaintiff,

v.                                           CASE NO. 3:20cv5440-MCR-HTC

GRAHAM FOUNTAIN, et al,

          Defendants.
__________________________/


                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 16, 2020. ECF No. 6. The parties were provided

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.




                                   Page 1 of 2
     Case 3:20-cv-05440-MCR-HTC Document 10 Filed 08/28/20 Page 2 of 2

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 6, is

adopted and incorporated by reference in this Order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for Plaintiff's

failure to state a claim on which relief can be granted, failure to prosecute, and failure

to comply with Court orders.

      3.     The clerk is directed to close this case file.

      DONE AND ORDERED this 28th day of August 2020.




                                          s/  M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
